United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2270
                         ___________________________

                                    Sheri Grell

                                       Plaintiff Appellant

                                         v.

                 Department of Energy; Secretary Dan Brouillette

                                     Defendants Appellees
                                   ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: January 29, 2020
                              Filed: February 4, 2020
                                   [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Sheri Grell appeals the district court’s1 adverse grant of summary judgment and
denial of her cross-motion for summary judgment on her claim that her former

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
employer, the United States Department of Energy (“DOE”), failed to accommodate
her disabilities, in violation of the Rehabilitation Act of 1973 (“RA”), 29 U.S.C.
§§ 701 to 794g.

       Upon careful de novo review, we conclude summary judgment was proper
because the uncontroverted facts established the DOE accommodated Grell’s
disabilities, to the extent she requested specific accommodations and those requests
were reasonable. See Cravens v. Blue Cross & Blue Shield of Kansas City, 214 F.3d
1011, 1016 (8th Cir. 2000) (reviewing de novo grant of summary judgment); see also
Fenney v. Dakota, Minn. & E.R.R. Co., 327 F.3d 707, 712 (8th Cir. 2003) (describing
elements of prima facie case for failure-to-accommodate claim under Americans with
Disabilities Act (“ADA”)); Gorman v. Bartch, 152 F.3d 907, 911-12 (8th Cir. 1998)
(stating cases interpreting ADA and RA are “interchangeable”); cf. Schaffhauser v.
United Parcel Serv., Inc., 794 F.3d 899, 905 (8th Cir. 2015) (An employee “must
establish both a prima facie case of discrimination based on disability and a failure
to accommodate it.”). We further conclude the uncontroverted facts showed the DOE
engaged in an interactive process in an attempt to ascertain Grell’s needs and identify
reasonable accommodations. See Schaffhauser, 794 F.3d at 906 (stating the
employee has the burden to alert, and initiate an interactive process with, the
employer to determine whether, and, if so, what accommodation is necessary based
on the relevant details of the disability).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-